Exhibit 10.23

 

Separation AND Release Agreement

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
NeuroOne, Inc., a Delaware corporation (the “Company”), and Wade Frederickson
(“Employee”). NOW, THEREFORE, in consideration of this Agreement and the mutual
promises set forth herein, the Parties hereby agree as follows:

 

Article 1
EMPLOYMENT TERMINATION AND PAYMENTS

 

1.1               Termination of Employment. Employee’s employment with the
Company terminated as of June 28, 2017 (the “Termination Date”). Provided this
Agreement becomes effective in accordance with Section 2.2, the Company will pay
Employee a severance payment in the amount of $16,666.67, less deductions
required or authorized by law. The Company will pay this amount in a lump sum on
or before the first payroll date after this Agreement becomes effective in
accordance with Section 2.2.

 

1.2               Conflict with Other Agreements. In the event of any conflict
between this Agreement and that certain offer letter describing Employee’s
employment terms dated December 1, 2016 between the Company and Employee (the
“Offer Letter”), this Agreement shall control. In the event of any conflict
between this Agreement and that certain Employee Proprietary Information,
Inventions Assignment and Non-Competition Agreement dated December 1, 2016
between the Company and Employee (the “Invention Assignment Agreement”), the
Invention Assignment Agreement shall control.

 

1.3               Acknowledgement. Except as provided in this Article 1, the
Parties acknowledge and agree that Employee is not, and shall not after the
Termination Date, be eligible for any additional payment by the Company of any
bonus, salary, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company, provided that nothing in this Agreement alters Employee’s rights with
respect to any existing equity interests held in the Company, which will
continued to be governed by the applicable equity agreements specifically
related thereto. Employee hereby confirms to the Company that Exhibit 1 to the
Invention Assignment Agreement contains a complete list of all Inventions (as
defined in the Invention Assignment Agreement) or improvements to which Employee
claims ownership and desires to remove from the operation of the Inventions
Assignment Agreement. Employee further agrees that the Invention Assignment
Agreement remains in full force and effect, and Employee hereby reaffirms his
obligations arising under the terms of the Invention Assignment Agreement.
Employee agrees to return to the Company all Company Documents and Materials (as
defined in the Invention Assignment Agreement and without retaining copies
thereof), apparatus, equipment and other physical property in Employee’s
possession within 7 days of the Termination Date.

 

   

 

 

Article 2
RELEASE AND NON-DISPARAGEMENT

 

2.1               Employee Release of Claims. In consideration for the
separation consideration set forth in this Agreement, Employee, on behalf of
himself, his heirs, executors, legal representatives, spouse and assigns, hereby
fully and forever releases the Company and its respective past and present
officers, directors, employees, investors, stockholders, administrators,
subsidiaries, affiliates, predecessor and successor corporations and assigns,
attorneys and insurers (the “Company’s Released Parties”) of and from any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess arising from any omissions, acts or facts that have occurred through the
date that Employee signs this Agreement, including, without limitation, any and
all claims:

 

A.                  which arise out of, result from, or occurred in connection
with Employee’s employment by the Company or any of its affiliated entities, the
termination of that employment relationship, any events occurring in the course
of that employment, or any events occurring prior to the execution of this
Agreement;

 

B.                  for wrongful discharge, discrimination, harassment and/or
retaliation; breach of contract, both express and implied; contribution or
indemnification; breach of a covenant of good faith and fair dealing, both
express and implied; negligent or intentional infliction of emotional distress;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; slander, libel or
invasion of privacy; violation of public policy; fraud, misrepresentation or
conspiracy; and false imprisonment;

 

C.                  for a violation of any federal, state or municipal statute,
regulation or ordinance relating to employment, including, without limitation,
(1) Title VII of the Civil Rights Act of 1964, as amended, (2) the Employee
Retirement and Income Security Act of 1974, as amended, (3) the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), including
without limitation, the Older Workers’ Benefit Protection Act, as amended
(“OWBPA”), (4) the OWBPA, (5) the Americans with Disabilities Act of 1990, as
amended, (6) the Minnesota Human Rights Act, as amended (the “MHRA”), and (7)
the Minnesota Equal Pay for Equal Work Law, as amended;

 

D.                  for back pay or other unpaid compensation; and/or

 

E.                  for attorneys’ fees and costs.

 

To the fullest extent permitted by law, Employee will not take any action that
is contrary to the promises he has made in this Agreement. Employee represents
that he has not filed any lawsuit, arbitration, or other claim against any of
the Company’s Released Parties. Employee states that he knows of no violation of
state, federal, or municipal law or regulation by any of the Company’s Released
Parties, and knows of no ongoing or pending investigation, charge, or complaint
by any agency charged with enforcement of state, federal, or municipal law or
regulation. Nothing in this Agreement limits state or federal agencies from
investigating and enforcing laws within their jurisdiction, but (except as to
possible whistleblower awards from the Securities and Exchange Commission),
Employee agrees he will not receive any monetary damages, recovery and/or relief
of any type related to any Released Claim(s), whether pursued by Employee or any
governmental agency, other person or group.

 



 2 

 

 

2.2               Acknowledgment of Waiver of Claims under ADEA and MHRA.
Employee acknowledges that he is waiving and releasing any rights he may have
under the OWBPA, the ADEA, and the MHRA, and that this waiver and release is
knowing and voluntary. Employee acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Employee
was already entitled. Employee further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Agreement; (b) he has at least twenty-one (21) days within which to
consider this Agreement, and that if he signed this Agreement before expiration
of that twenty-one (21) calendar day period, he did so knowingly and voluntarily
and with the intent of waiving his right to utilize the full 21-day
consideration period; (c) he has the right to revoke his release of claims,
insofar as it extends to potential claims arising under the ADEA, by informing
the Company of such revocation within seven (7) calendar days following his
execution of this Agreement; and (d) he has the right to rescind his release of
claims, insofar as it extends to potential claims arising under the MHRA, by
informing the Company of such rescission within fifteen (15) calendar days
following Employee’s execution of this Agreement. Employee further understands
that these revocation and rescission periods shall run concurrently, and that
this Agreement is not effective until the fifteen (15) day rescission period
(the “Revocation Period”) has expired. Communication of any such revocation by
Employee to the Company shall be provided in writing and mailed by certified or
registered mail with return receipt requested and addressed to the Company at
its principal corporate offices to the attention of its Chief Executive Officer.

 

2.3               No Admission of Liability. Neither this Agreement nor any
statement contained herein shall be deemed to constitute an admission of
liability on the part of the parties herein released. This Agreement’s execution
and implementation may not be used as evidence, and shall not be admissible in a
subsequent proceeding of any kind, except one alleging a breach of this
Agreement.

 

2.4               Non-Disparagement. Employee covenants and agrees that he shall
not make or cause to be made any statements, observations, or opinions, or
communicate any information (whether in written or oral form), that defame,
slander or are likely in any way to harm the reputation of any of the Company’s
Released Parties or tortiously interfere with any of the Company’s Released
Parties’ respective business relationships. Employee understands and agrees that
the Company’s Released Parties could not be reasonably or adequately compensated
in damages in an action at law for breach of Employee’s obligations under this
Section. Accordingly, Employee specifically agrees that the Company’s Released
Parties shall be entitled to temporary and permanent injunctive relief, specific
performance, and other equitable relief to enforce the provisions of this
Section. This provision with respect to injunctive relief shall not, however,
diminish the right of the Company’s Released Parties to claim and recover
damages or other remedies in addition to equitable relief.

  

 3 

 

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.1               Representations and Warranties of Employee. Employee warrants
and represents to the Company that he: (A) has been advised to consult with
legal counsel in entering into this Agreement; (B) has entirely read this
Agreement; (C) has voluntarily executed this Agreement without any duress or
undue influence and with the full intent of releasing all claims; (D) is the
only person who is or may be entitled to receive or share in any damages or
compensation on account of or arising out of his relationship with, or providing
services to, the Company or any of its affiliated entities, the termination of
that relationship or services, any actions taken in the course of that
relationship or services, and any events related to that relationship or
services or occurring prior to the execution of this Agreement; (E) understands
and agrees that in the event any injury, loss, or damage has been sustained by
him which is not now known or suspected, or in the event that the losses or
damage now known or suspected have present or future consequences not now known
or suspected, this Agreement shall nevertheless constitute a full and final
release as to the parties herein released, and that this Agreement shall apply
to all such unknown or unsuspected injuries, losses, damages or consequences;
and (F) expressly acknowledges that his entry into this Agreement is in exchange
for consideration in addition to anything of value to which he is already
entitled.

 

Article 4
MISCELLANEOUS

 

4.1               Severability. This Agreement shall be enforceable to the
fullest extent permitted by law. If any provision is held to be unenforceable,
then such provision will be construed or revised in a manner so as to permit its
enforceability to the fullest extent permitted by applicable law. If such
provision cannot be reformed in that manner, such provision will be deemed to be
severed from this Agreement, but every other provision of this Agreement will
remain in full force and effect.

 

4.2               Entire Agreement. This Agreement represents the entire
agreement and understanding between the Company and Employee concerning
Employee’s separation from the Company, and supersedes and replaces any and all
prior agreements and understandings concerning Employee’s relationship with the
Company and his compensation by the Company, provided, however, that this
Agreement does not supersede or modify the Invention Assignment Agreement, which
shall remain in full force and effect. This Agreement may only be amended by a
writing signed by Employee and the Company.

 

4.3               Assignment. This Agreement may not be assigned by Employee
without the prior written consent of the Company. The Company may assign this
Agreement without Employee’s consent in connection with a merger or sale of its
assets and/or to a corporation controlling, controlled by or under common
control with the Company. This Agreement shall inure to the benefit of, and be
binding upon, each Party’s respective heirs, legal representatives, successors
and assigns.

 

4.4               Governing Law; Consent to Jurisdiction, Waiver of Jury Trial.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota, without regard to its principles of conflicts of laws.
Each of the Parties hereto irrevocably submits to the exclusive jurisdiction of
the state and federal courts of the State of Minnesota for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement, and consents to the laying of venue in such courts. EACH OF THE
PARTIES KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN
ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER. In addition, should it become
necessary for the Company to seek to enforce any of the covenants contained in
this Agreement through any legal, administrative or alternative dispute
resolution proceeding, Employee shall reimburse the Company for its reasonable
fees and expenses (legal costs, attorney’s fees and otherwise) related thereto.

 



 4 

 

 

4.5               Counterparts/ Facsimile Signature. This Agreement may be
executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument. Signatures of the Parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.

 

The Parties have executed this Agreement as of the date set forth below.

 

NeuroOne, Inc.                                   By:  /s/ Dave Rosa   /s/ Wade
Fredrickson   Name: Dave Rosa   Wade Frederickson   Title: CEO Date:  7/5/2017  

  

 



 5 

